Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims


This action is in reply to the application filed on June 6, 2019
Claims 1-10 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22, 2020 and June 6, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-5 are drawn to methods (i.e., a process) while claim(s) 6-10 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 14) recites/describes the following steps:
obtaining food information in a user's home from a user; obtaining user information about the user, and generating recipe information matching the user information; 
providing the recipe information for the user; 

These steps, under its broadest reasonable interpretation, describe or set-forth obtaining missing ingredients for a recipe, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” and “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 6 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"apparatus” 
“ a first obtaining device”
"a generating device” 
“a determining device" 
“mobile device”
“a processing device”
“a second obtaining device”
“an adjustment device”
“a second providing device”
determining whether the food information satisfies food requirements of the recipe information according to a confirmation instruction input by the user regarding the recipe information; and
if not, then ordering and purchasing the food needed for cooking according to the recipe information for the user. 

The requirement to execute the claimed steps/functions "apparatus” and “ a first obtaining device” and "a generating device” and  “a determining device" and “mobile device” and “a processing device” and “a second obtaining device” and “an adjustment device” and “a second providing device”  is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “determining whether the food information satisfies food requirements of the recipe information according to a confirmation instruction input by the user regarding the recipe information” and  “if not, then ordering and purchasing the food needed for cooking according to the recipe information for the user”  simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because determining missing information is insignificant data gathering required in any implementation of the abstract idea (data is gathered and (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-5 and 7-10 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-5 and 7-10 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than 

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "apparatus” and “ a first obtaining device” and "a generating device” and  “a determining device" and “mobile device” and “a processing device” and “a second obtaining device” and “an adjustment device” and “a second providing device” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “determining whether the food information satisfies food requirements of the recipe information according to a confirmation instruction input by the user regarding the recipe information” and  “if not, then ordering and purchasing the food needed for cooking according to the recipe information for the user”  serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “determining whether the food information satisfies food requirements of the recipe information according to a confirmation instruction input by the user regarding the recipe information” and  “if not, then ordering and purchasing the food needed for cooking according to the recipe information for the user”   simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do 

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Lastly, recording a customer’s order is well understood, routine, and conventional is supported by Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) which note the well-understood, routine, conventional nature of recording a customer’s order.


Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere 

Dependent claims 2-5 and 7-10 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-5 and 7-10 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belvin (9,165,320) as in view of Knobel (2016/0335588).

Claim 1
Belvin discloses items available for purchase from an electronic marketplace that can be selected based on the recipe selection. 
determining whether the food information satisfies food requirements of the recipe information according to a confirmation instruction input by the user regarding the recipe information; and if not, then ordering and purchasing the food needed for cooking according to the recipe information for the user (Belvin [Column 12 Lines 30-45]). See “a user might currently own or have in his or her possession, a rib eye steak.  As such, the user might click on interface element 606 to remove the rib eye steak from the cart. As discussed with respect to FIG. 5, a user can click on the "Place your order" 45 button to initiate a purchase transaction.
obtaining user information about the user (Belvin [Column 7 Lines 57-61]); See at least “User preference criteria can include any suitable criteria, such as food allergy criteria, serving number criteria, a calorie requirement, a diet plan, an exercise plan, a religious requirement, a meal preparation skill level, a set of preferred food items, price criteria, a set of food item exclusions, etc.”
Belvin does not explicitly teach generating the recipe from the user’s information. Knobel teaches:
obtaining food information in a user's home from a user [0006]; and generating recipe information matching the user information; providing the recipe information for the user (Knobel [0007]); 

based on the recipe selection, as taught by Belvin, the method of using the user’s information to determine recipe, as taught by Knobel; to make it easer for users to identify recipes using items they already have to reduce food waste.

Claim 2
Belvin discloses: 
wherein the user information comprises at least one of dietary habit information, health information and weight information (Belvin [Column 7 Lines 57-61]); See at least “User preference criteria can include any suitable criteria, such as food allergy criteria [health information], serving number criteria, a calorie requirement, a diet plan [weight information], an exercise plan, a religious requirement, a meal preparation skill level, a set of preferred food items, price criteria, a set of food item exclusions, etc.”

Claim 3
Belvin discloses: 
obtaining dining demand information of the user; and adjusting the recipe information according to the dining demand information, and thus determining whether the food information satisfies the food requirements of the adjusted recipe information (Belvin [Column 7 Lines 57-61]); See at least “User preference criteria can include any suitable criteria, such as food allergy criteria, serving number criteria, a calorie requirement, a diet plan, an exercise plan, a religious requirement, a meal preparation skill level, a set of preferred food items, price criteria, a set of food item exclusions, etc.”

Claim 4
Belvin discloses: 
wherein the dining demand information comprises the number of diners and/or themes of dining demands, and the step of obtaining the dining demand information of the user comprises: receiving the number of diners and/or the themes of dining demands which are uploaded by the user through terminal equipment (Belvin [Column 7 Lines 57-61]); See at least “User preference criteria can include any suitable criteria, such as food allergy criteria, serving number criteria, a calorie requirement, a diet plan, an exercise plan, a religious requirement, a meal preparation skill level, a set of preferred food items, price criteria, a set of food item exclusions, etc.”

Claim 5
Belvin discloses: 
providing the user with link information for purchasing the food needed for cooking according to the recipe information; and receiving a confirmation instruction of the user for the link information, and executing the step of ordering and purchasing the food needed for cooking according to the recipe information for the user (Belvin [Figures 4, 5, 6][Column 2 Lines 52-55]). Where the link is the “Place order” button. See also “In embodiments that automatically initiate purchase orders for a user without a specific user purchase confirmation, the speed and convenience of shopping for groceries can be further improved.” See [Column 10 Lines 9-14] “Once the user is satisfied with the different items in his or her virtual shopping cart, a confirmation can be received from the user for the order at block 214. The confirmation can be a result of the user selecting an order submit selection or similar option, for example.”

Claim 6
Belvin discloses: 
a determining device used for determining whether the food information satisfies food requirements of the recipe information according to a confirmation instruction input by the user regarding the recipe information; and (Belvin [Column 3][Column 13 Lines 49-64][Column 14 Lines 1-13]);
a processing device used for ordering and purchasing the food needed for cooking according to the recipe information for the user when the food information is determined not to satisfy the food See” a user can provide information regarding food items the user currently owns or is available to the user. Recipes can thereafter be presented to the user based on the food items that the user previously input.”
Belvin does not explicitly teach generating the recipe from the user’s information. Knobel teaches:
a first obtaining device used for obtaining food information in a user's home [0025][0064]; a generating device used for obtaining user information of the user and generating recipe information matching the user information [0021]; a first providing device used for providing the recipe information for the user (Knobel [0026]); See “A personal inventory database 160 stores a personal food inventory associated with an account for a user of an electronic device 140, and includes information specific to the account. The personal inventory database 160 includes various tables to store a personal user inventory, food item information, dishes and recipes, recycling availability information, food item consumption information, and other food item tracking information specific to the associated account.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of  items available for purchase from an electronic marketplace that can be selected
based on the recipe selection, as taught by Belvin, the method of using the user’s information to determine recipe, as taught by Knobel; to make it easer for users to identify recipes using items they already have to reduce food waste.

Claim 7
Belvin discloses: 
wherein the user information comprises at least one of dietary habit information, health information and weight information (Belvin [Column 7 Lines 57-61]); See at least “User preference criteria can include any suitable criteria, such as food allergy criteria [health information], serving number criteria, a calorie requirement, a diet plan [weight information], an exercise plan, a religious requirement, a meal preparation skill level, a set of preferred food items, price criteria, a set of food item exclusions, etc.”

Claim 8
Belvin discloses: 
a second obtaining device used for obtaining dining demand information of the user [Column 14 Lines 55-57]; and an adjustment device used for adjusting the recipe information according to the dining demand information so as to judge whether the food information satisfies the food requirements of the adjusted recipe information (Belvin [Column 7 Lines 57-61]); See at least “User preference criteria can include any suitable criteria, such as food allergy criteria, serving number criteria, a calorie requirement, a diet plan, an exercise plan, a religious requirement, a meal preparation skill level, a set of preferred food items, price criteria, a set of food item exclusions, etc.”

Claim 9
Belvin discloses:
wherein the dining demand information comprises the number of diners and/or themes of dining demands, and the second obtaining device is used for: receiving the number of diners and/or the themes of dining demands which are uploaded by the user through terminal equipment (Belvin [Column 7 Lines 57-61]); See at least “User preference criteria can include any suitable criteria, such as food allergy criteria, serving number criteria, a calorie requirement, a diet plan, an exercise plan, a religious requirement, a meal preparation skill level, a set of preferred food items, price criteria, a set of food item exclusions, etc.”

Claim 10
Belvin discloses: 
a second providing device [Column 14 Lines 55-57] used for providing the user with link information for purchasing the food needed for cooking according to the recipe information; wherein the processing device is specifically used for ordering and purchasing the food needed for cooking according to the recipe information for the user according to a confirmation instruction of the user for the link information (Belvin [Figures 4, 5, 6][Column 2 Lines 52-55]). Where the link is the “Place order” button. See also “In embodiments that automatically initiate purchase orders for a user without a specific user purchase confirmation, the speed and convenience of shopping for groceries can be further improved.” See [Column 10 Lines 9-14] “Once the user is satisfied with the different items in his or her virtual shopping cart, a confirmation can be received from the user for the order at block 214. The confirmation can be a result of the user selecting an order submit selection or similar option, for example.” See also [Column 14] “Such a system also can include a number of workstations running any of a variety of commercially-available operating systems and other known applications…” which the Examiner interprets as the second device.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681